Response to Amendment
	This action is responsive to amendment received on 3/15/21.  As such, claims 
2, 4-11, 13, 15-18 and 21 are pending for examination.
	This application is a continuation of case # 13/782,836, now USPN. 9,953,042.
	System claim 13 comprises subject matter “computing device comprising a first processor device”.  The best support for hardware processor in the specification teaches hardware such as server or desktop comprising a processor (see fig. 1 and par. 50, instant publication).  The claim is therefore statutory as comprising hardware/machine.
To expedite the process of examination Examiner requests that all future correspondences in regard to overcoming prior art rejections or other issues (e.g. amendments, 35 U.S.C. 112, objections and the like) set forth by the Examiner that Applicants provide and link to the most relevant page and line numbers of the disclosure where the best support is found (see 35 U.S.C. 132).


	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4-11, 13, 15-18 and 21 are rejected on the ground of nonstatutory double patenting obviousness type as being unpatentable over claims 1-42 of U.S. Patent No. 9,953,042.  The claimed limitations comprise subject matter that is substantially the same using broader terminology in the field of data processing

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 4-11, 13, 15-18 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Resch et al (USPN. 2012/0198203) in view of Batteram (USPN. 2007/0143459).

Regarding claims 2 and 13, Resch discloses a system, program and method comprising:
receiving, by a super node executing on a first computing device comprising a processor device, from a first index node of a plurality of index nodes, an index node identification request that includes an identifier of a first portion of data of a plurality of different portions of data (figs. 6A and 8A, directory 102 super node, inodes 114 with inumbers, memory 106, pars. 84 and 89, directory 102 lookup);
accessing a data structure that comprises a plurality of entries, each entry corresponding to a portion of data of the plurality of portions of data and identifying a corresponding index node of the plurality of index nodes (figs 6A and 8A, directory 102 and modules 150-154, pars. 108-110, see “accessing at least one of directory and an inode table" and "mapping information that associates directory information of the data with storage location”, see also “inodes associated with each of the two or more storage types” and “imbalance”, wherein associated data comprises data stored in memory 106 and shared by inodes 104, the data being used for lookups and/or  to resolve imbalance of memory, par. 108, last access time, par. 84), but Resch does not explicitly teach, the index nodes from which the 
However, Batteram teaches supernodes (master nodes) storing and returning data representing which index node among the plurality of index nodes recently submitted a request, to at least one supernode, for a particular identifier associated with at least one of the portions of data (figs. 2 and 4, pars. 20-22, master node receives/assembles index table 208 comprising Node1, Node2 and Node 3 with a particular id associated with portions of data, ie. data segment, and recently submitted, ie, version number, Batteram).
The office finds one skilled in the art would have found it obvious at the time of the invention to apply Resch teaching of multiple inodes and directories or supernodes (par. 11, Resch) in view of Batteram’s master node and nodes for storing most recent data versions (figs. 2 and 4, and pars. 20-22, Batteram) in Resch system to manage the plurality of file slices using inodes, supernodes and mappings based on requests (see par. 100 and rejection cited above, Resch).
Resch in view of Batteram combined teach,
determining, based on the data structure, that a second index node of the plurality of index nodes that most recently submitted the previous index node identification request for the first portion of data (figs. 2 and 4, item 206, and par. 21, specific node is notified of latest version of portion of data stored on master node 206, Batteram); and,
sending, to the first index node, an index node identifier (ID) that identifies the second index node as the index node that most recently submitted the previous index node identification request for the first portion of data (figs. 2 and 4, item 206, and par. 21, specific node is notified of latest version of portion of data being out of date and to update with known version number and index id, Batteram), and


Regarding claim 4, Resch/Batteram teach further comprising:
subsequently receiving, by the super node from a second index node, a subsequent index node identification request that includes an identifier of the first portion of data (figs. 6A and 8A, directory 102 super node, inodes 114 different identifier with inumbers from claim 1, memory 106, pars. 84 and 89, directory 102 lookup, Resch);
determining, based on the data structure, that the first index node is the particular index node that most recently submitted the previous index node identification request for the first portion of data (fig. 6A, pars. 89-90, lookup inumber 300, Resch);
sending, to the second index node, an index node identifier (ID) that identifies the first index node and the particular index node that most recently submitted the previous index node identification request for the first portion of data  (figs. 2 and 4, item 206, and par. 21, specific node is notified of latest version of portion of data being out of date and to update with known version number and index id, Batteram); and
updating the data structure to identify the second index node as the index node that most recently submitted the subsequent index node identification request for the first portion of data (par. 21, updated index table 208, Batteram).

Regarding claim 5, Resch/Batteram teach further comprising:
receiving, by the first index node from the super node, the index node ID that identifies the second index node as the index node that most recently submitted the previous index node identification request for the first portion of data (pars. 20-22, updated index table 208 by Nodes 1-3, Batteram);
sending, to the second index node, a request for an index entry associated with the first portion of data (fig. 2, pars. 20-22, Index Table 208 updated upon request sent from Master Node to peer Nodes, Batteram);
receiving the index entry associated with the first portion of data from the second index node (fig. 2, pars. 20-22, Index Table 208 updated upon request with particular Version, data segment and Node, Batteram); and
updating a map of the first index node to include the index entry (fig. 2, par. 21, Master Node Index Table 208 is updated, Batteram).

Regarding claim 6, Resch/Batteram teach wherein the index entry associated with the first portion of data includes a location identifier that identifies a location of the first portion of data in a storage device (fig. 6A, items 116 and 118, and par. 84, memory of storage location, Resch); and
wherein updating the map of the first index node to include the index entry comprises: determining that the map contains an entry that corresponds to the first portion of data (fig. 6A, slice and Inumber, Resch);
and


Regarding claim 7, Resch/Batteram teach wherein the first portion of data is data that makes up a portion of a data file, and further comprising sending, to the particular index node, a request for index entries of other portions of data that make up the data file (fig. 6A, slice and Inumber in directory 102 updated see par. 129, memory location updated and par. 143, update mappings, Resch).

Regarding claim 8, Resch/Batteram teach further comprising:
receiving, by the first index node from a data storage system via an application programming interface, information that identifies the first portion of data and identifies a location of the portion of data (fig. 6A, slice and Inumber in directory 102 is searched, see pars. 84 and 129, Resch);
accessing, by the first index node, the first portion of data (figs. 3 and 6A, access module 80, inode memory 102, 104 and 106, Resch);
generating an identifier of the first portion of data based on contents of the first portion of data (fig. 6A, slice and Inumber in directory 102 updated see par. 129, memory location updated and par. 143, update mappings includes updateing ID, Resch);
and
sending, by the first index node to the super node, an index node identification request that includes the identifier of the first portion of data (figs. 2 and 4, item 206, and par. 21, specific node is notified of latest version of portion of data being out of date and to update with known version number and index id, Batteram).



Regarding claim 10, Resch/Batteram teach wherein each entry of the plurality of entries in the data structure includes a timestamp identifying a last time the super node received an index node identification request for a portion of data that corresponds to the entry (fig. 6A, and par. 84, timestamps, Resch); and
further comprising removing each entry of the plurality of entries from the data structure that bears a timestamp older than a predetermined time (pars. 84 and 143, data management, timestamps, remove files, Resch).

Regarding claim 11, Resch/Batteram teach wherein the first index node executes on a second computing device, and wherein receiving, by the super node from the first index node, the index node identification request comprises receiving, by the super node from the first index node via a communications network, the index node identification request (figs 6A and 8A, directory 102 and module 154, par. 108, see lookup and “obtain total number of inodes associated with each of the two or more storage types" which encompasses a second inode associated with two or more storages, Resch).

Regarding claim 18, Resch discloses a system, program and method comprising:
receiving, by a super node executing on a first computing device comprising a processor device, from a first index node of a plurality of index nodes, an index node identification request that includes an identifier of a first portion of data of a plurality of different portions of data (figs. 6A and 8A, 
Resch further discloses accessing a data structure that comprises a plurality of entries, each entry corresponding to a portion of data of the plurality of portions of data and identifying a corresponding index node of the plurality of index nodes (figs 6A and 8A, directory 102 and modules 150-154, pars. 108-110, see “accessing at least one of directory and an inode table" and "mapping information that associates directory information of the data with storage location”, see also “inodes associated with each of the two or more storage types” and “imbalance”, wherein associated data comprises data stored in memory 106 and shared by inodes 104, the data being used for lookups and/or  to resolve imbalance of memory, par. 108, last access time, par. 84), but Resch does not explicitly teach, the index nodes from which the super node most recently received a previous index node identification request for the first portion of data prior to the index node identification request from the first index node”.
However, Batteram teaches supernodes (master nodes) storing and returning data representing which index node among the plurality of index nodes recently submitted a request, to at least one supernode, for a particular identifier associated with at least one of the portions of data (figs. 2 and 4, pars. 20-22, master node receives/assembles index table 208 comprising Node1, Node2 and Node 3 with a particular id associated with portions of data, ie. data segment, and recently submitted, ie, version number, and see also embodiment in par. 5, storage facilities communicate with master node which maintains an index table storing an identifier and a version of the storage facilities,  Batteram).
The office finds one skilled in the art would have found it obvious at the time of the invention to apply Resch teaching of multiple inodes and directories or supernodes (par. 11, Resch) in view of Batteram’s master node and nodes for storing most recent data versions (figs. 2 and 4, and pars. 20-22, 
Resch in view of Batteram combined teach,
determining, by the super node, a particular lower-order super node of a plurality of lower-order super nodes (figs. 2 and 4, item 206, and par. 21, specific node is notified of latest version of portion of data stored on master node 206, Batteram); and,
request, by the super node from the particular lower-order super node, an index node identifier (ID) that identifies a particular index node that most recently submitted the previous index node identification request for the first portion of data (figs. 2 and 4, item 206, and par. 21, specific node is notified of latest version of portion of data being out of date and to update with known version number and index id, Batteram), 
send by the super node to the first index node, the index node ID that identifies the particular index node that most recently submitted the previous index node identification request for the first portion of data.
in response to the index node identification request, modifying the data structure to identify the first index node as the index node that most recently submitted the previous index node identification request for the first portion of data (par. 30, fig. 5, data segment and version number are requested from all nodes, par. 32, data segment version number is updated in the index table of the master node thus modifying the data structure of the index table and notifying other nodes, Batteram).


Regarding system claims 15-17 and program claims 20-21, they comprise substantially the same subject matter as rejected method claims 2-12 above, and are therefore rejected on the merits.

Response to Arguments
Applicant's arguments filed 3/15/21 have been fully considered but they are not persuasive. See comments below.

Applicant alleges that claim 2 relates to identifying the index node that most recently requested a portion of data.
The relevant claim limitation and updated rejection comprises:
“in response to the index node identification request, modifying the data structure to identify the first index node as the index node that most recently submitted the previous index node identification request for the first portion of data (par. 21, master nodes 206 assembles the most recent version of the index table 208 by using the highest segment version numbers of each index table 208 received, par. 30, fig. 5, data segment and version number are requested from all nodes, par. 32, data segment version number is updated in the index table of the master node thus modifying the data structure of the index table, Batteram)”.
Batteram collects the latest version information from all the nodes and updates the master node index table 208 with the newly obtained node information.  Collecting all the latest node information comprises each node submitting request or modifying portion of data.  Similarly, the instant publication discloses to update the index when data is deleted or modified [0021].  The information  relevant to each specific node that provided some update is retrieved in Batteram during the requesting information from all nodes and updating the index table accordingly.  In other words, the updated version of each node is stored and accessible/communicated to each node.


In response, this implies that the first index node has made the most recent changes to the first portion of data and comprises the latest version of that portion of data.  Similarly, Batteram collecting all the latest node information comprises each node submitting request or modifying portion of data, and retrieving latest information on the most recent version of portion of data.  

Regarding claim 18, Applicant is reminded to claim 1 invention in the independent claims and not deviate to multiple embodiments.  To expedite examination, Examiner addresses the newly amended limitations however, a future restriction may be adequate in view of the differences of scope between the claims.
In short, Batteram teaches supernodes (master nodes) storing and returning data representing which index node among the plurality of index nodes recently submitted a request, to at least one supernode, for a particular identifier associated with at least one of the portions of data at least at par. 5, wherein storage facilities communicate with master node which maintains an index table storing an identifier and a version of the storage facilities,  Batteram, in view of the other mappings.
All allegations are believed moot.


Previous relevant correspondence.
Applicant alleges and misconstrues the rejection of record noting that the PTO asserts and acknowledges that Resch fails to teach or suggest “identifying…first index node”.


“accessing a data structure that comprises a plurality of entries, each entry corresponding to a portion of data of the plurality of portions of data and identifying a corresponding index node of the plurality of index nodes (figs 6A and 8A, directory 102 and modules 150-154, pars. 108-110, see “accessing at least one of directory and an inode table" and "mapping information that associates directory information of the data with storage location”, see also “inodes associated with each of the two or more storage types” and “imbalance”, wherein associated data comprises data stored in memory 106 and shared by inodes 104, the data being used for lookups and/or to resolve imbalance of memory, par. 108, last access time, par. 84)”.
The office action relies on Batteram for the remainder of the limitation, the action states,
“but Resch does not explicitly teach, the index nodes from which the super node most recently received a previous index node identification request for the first portion of data prior to the index node identification request from the first index node”.
However, Batteram teaches supernodes (master nodes) storing and returning data representing which index node among the plurality of index nodes recently submitted a request, to at least one supernode, for a particular identifier associated with at least one of the portions of data (figs. 2 and 4, pars. 20-22, master node receives/assembles index table 208 comprising Node1, Node2 and Node 3 with a particular id associated with portions of data, ie. data segment, and recently submitted, ie, version number, Batteram)”.
Batteram teaches a super node (master node, par. 20) comprising Node1 to Node3 update submissions by assembling the most recent version numbers for data segments (pars 20 and 21, Batteram), the Node numbers being indicated by Nodes 1-3 of Figure 2.
The office action depends on the combination of Resch in view of Batteram.  The reason to combine in the office action states,

Hence, Resch in view of Batteram teach an index node 1-3 along with content segment and appropriate version based on updated information (par. 22, Batteram).

Applicant also alleges the determining, based on the data structure… nodes that most recently submitted the previous index node” is not the same as Batteram’s “latest version of a portion of data”.

Examiner is not persuaded.  Batteram’s data structure of latest version of portion of data stored on master node 206 includes information relevant to the specific node that provided such an update (par. 21-22, Batteram).  The version, index number and node numbers are maintained.  In addition, the Resch/Batteram combination teach storing a plurality of metadata comprising relevant information (par. 84, Resch). 

Applicant alleges regarding claim 3 that the feature of which node most recently requested the data is not taught.

Examiner disagrees.  The data structure storing a particular data segment storing the highest version number with a respective node is one interpretation of the most recent, or 
Applicant rehashes similar allegations with regard to other dependent claims which are already addressed in this response.  Accordingly, all allegations are believed moot.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






April 9, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158